Per Curiam.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court, except that we do not wish to be understood as concurring in the statement “that in the trial of the indictment the state could not prove that the defendant had habitually vior lated the law within the time stated in the indictment, both at No-. 125 Third street and at No. 67 Third street, for by doing that the state would have attempted to prove two entirely distinct and unconnected criminal acts.” As in an indictment for keeping a disorderly house, it is only necessary to aver the place in the county wherein the disorder *297existed, and no description of the particular house in which it was carried on is necessary, it may well be that proof of disorder during the period covered by the indictment may relate to more than one house in the locality, because the charge includes in its nature a succession and continuation of acts which form the daily habit and character of the offender. See 1 Chit. Crim. L. 230; 3 Bish. New Crim. Fro., § 111; State v. Nixon, 18 Vt. 70. The decision of this question is not necessary in the case before us, and we therefore reserve it until it shall squarely arise and call for authoritative decision.
For affirmance — The Chancellor, Swayze, Trenchard, Bergen, Mintgrn, Black, Katzenbach, White, Williams, Ackerson, Van Biuskirk, JJ. 11
For reversal — None.